Title: To Thomas Jefferson from Jacob Vernes, 13 May 1789
From: Vernes, Jacob
To: Jefferson, Thomas



Monsieur
Lorient 13 May 1789

Depuis la lettre que j’ai eu l’honneur de vous écrire, Il n’est point arrivé de nouveau bâtiment d’Amerique. Mais je viens d’apprendre que L’Abigaïl, Capne Bela Bacchus, lequel se trouve actuellement au Havre, doit ou en repartir directement pour Boston ou venir à Lorient prendre un chargement de Sel. Je sais que c’est un grand bâtiment, très solide, très commode, sur lequel vôtre Excellence passeroit très surement et agréablement. Je pense bien que vous avez pris des informations au Havre sur les bâtiments qui pourroient s’y trouver, mais on pourroit avoir omis celui là comme destiné pour un autre port. S’il arrive vôtre Excellence en sera sur le champ instruite, et elle aura le temps de répondre. Je suis avec respect Monsieur Vôtre très humble & très obeïssant Serviteur

Vernes

